Pee Ctjexam,
We see no reason to interfere with the discretion of the-learned court below in refusing to open the judgment in tMscase. There is no dispute whatever as to the fact of the breach of Amweg’s contract, and the loss of the plaintiff in its undertaking to complete the performance of his contract for the erection of the buildings in question. It is perfectly clear-upon the testimony that the work done by the plaintiff was. done solely as surety for Amweg, and that it was done with-the full knowledge and consent of the defendant in the present, judgment, who was surety for Amweg to the plaintiff, against-loss by them as such surety. The plaintiff had an undoubted right to enter the judgment before breach, for its own protection, and also to complete the performance of Amweg’s contract, as surety for Mm. We are very clear that the rule to open the-judgment was properly discharged.
Judgment affirmed.